Citation Nr: 1021573	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for hearing loss, to 
include whether service connection can be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in March 2010.  The hearing transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A request to reopen a claim of service connection for 
hearing loss was previously denied by the RO in September 
2006.  Evidence presented since September 2006 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.

2.  Resolving all doubt in favor of the Veteran, the 
Veteran's hearing loss is due to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
for service connection for hearing loss has been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

2.  The criteria for service connection for hearing loss have 
been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The decision below reopens and grants service connection for 
hearing loss.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  


Request to Reopen

A claim of service connection for hearing loss was initially 
denied in a June 2005 rating decision.  Subsequent 
applications to reopen were also denied, most recently in 
September 2006.  These decisions are final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection was previously denied because, although 
the evidence documented that the Veteran had been diagnosed 
with hearing loss as defined by 38 C.F.R. § 3.385, the 
evidence did not suggest that the hearing loss onset in 
service or was causally related to service.  At the time of 
the prior decisions, the evidence included the Veteran's 
history of noise exposure, the service separation examination 
record, VA medical records, private medical records, an 
August 2006 examination record, and an August 2006 VA 
examiner's determination that she could "not resolve the 
issue of hearing loss without resort to mere speculation." 

Evidence submitted in conjunction with the application to 
reopen includes testimony from the Veteran about the nature 
and onset of his hearing loss.  This evidence both new and 
material in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a link between the currently 
diagnosed hearing loss and service, and it raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, 
the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the March 2009 statement 
of the case reopened the claim and considered it on the 
merits; and the Veteran's arguments throughout the instant 
appeal have been on the merits.  It is concluded, therefore, 
that there is no prejudice to the veteran in conducting a de 
novo review.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service 
connection may also be granted for chronic disorders, such as 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the Veteran has been diagnosed 
with bilateral hearing loss (as defined by38 C.F.R. § 3.385).  
See, e.g., May 2006 and March 2008 VA examination records.  
The Veteran contends that his hearing loss is the result of 
unprotected noise exposure from firing anti-aircraft guns at 
the range during service.  The Veteran has reported that he 
began to experience diminished hearing acuity during service 
and that it continued to diminish after service.  He has 
denied any significant post-service noise exposure.  See 
April 2010 hearing transcript.  The Veteran is competent to 
report the nature and circumstances of his service, to 
include a history of noise exposure from firing anti-aircraft 
guns, and the Board finds the history of in-service noise 
exposure credible and consistent with his service in the 
Artillery, as reported on his DD-214.  See 38 C.F.R. §§ 
3.303(a), 3.159(a)(2).  Thus, in-service noise exposure is 
conceded, and the remaining issue is whether the currently 
diagnosed hearing loss onset in service or is causally 
related to service.  

The record does not include any service treatment records.  
The July 1957 separation examination is available and 
documents the following :normal clinical findings for the 
"ears-general;" a score of 15/15 on the whispered voice 
test; and the Veteran's negative history as to ear trouble.  

According to the post-service medical evidence associated 
with the file, the Veteran began seeking treatment for 
hearing loss in December 2002.  See Palmetto treatment 
records.  A VA examination was conducted in August 2006.  
After discussion with the Veteran, review of the evidence, 
and examination, the examiner diagnosed the Veteran with 
hearing loss and tinnitus.  The examiner reported that it was 
at least as likely as not that the Veteran's tinnitus was the 
result of military noise exposure based on the "well-
documented" relationship between noise exposure and 
tinnitus.  The examiner indicated that she could not resolve 
the issue of hearing loss without resort to mere speculation, 
however.  Another VA examination was then conducted in March 
2008, but the examiner did not provide an opinion.  

After review of the evidence, the Board finds that service 
connection is warranted.  
The Board notes that the separation examination reflects a 
"normal" score on the whisper voice test and no histories 
of hearing loss and that the record does not reflect a 
diagnosis of hearing loss until 45 years after separation.  
The Veteran is competent to report that he had unprotected 
noise exposure in service, that he had limited unprotected 
noise exposure after service, and that he developed 
diminished hearing during service.  Although this history is 
not reflected in the medical evidence dating in 1957, the 
Board nevertheless finds the Veteran's history credible and 
consistent with the nature of his service.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
See also Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 
3, 2007) (the layperson may be competent to identify the 
condition where the condition is simple).  Thus, in the 
absence of a negative opinion, and resolving all doubt in 
favor of the Veteran, the Board finds that the evidence is at 
a minimum in equipoise as to whether the Veteran's hearing 
loss is related to service.  In such circumstances, the 
benefit of the doubt goes to the Veteran; consequently, 
service connection is granted.  
38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss is reopened and service 
connection is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


